ALLOWANCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2021 has been entered.
 
Response to Arguments
Regarding the priority claim to provisional application 61/659,523, Applicant argues that page 17 at line 4 from the bottom provide support because the cleaning device is disclosed as including “inner wing-like structures” and Figure 10 shows a cross-section of the disclosed inner wing like structures because the “left wing (which is the upper side of the cylinder) circulates into the middle wing (which is the lower side of the cylinder) and then continues to the right wing”. 
Applicant’s description of Figure 10 is not supported by the ‘523 disclosure. A cross-section is typically a view in which half of the object is removed – not at a plane-like segment of the object. For example, see Figure 1 of the present (non-provisional) application, which shows a cross-sectional view of the ear in which half the ear is cut away. Figure 1 is not a plane-like view of the ear. 

Therefore, the priority date remains 13 June 2013. 

Allowable Subject Matter
Claims 183, 185-186, 189-190 and 192-198 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination of elements, as claimed. In particular, the prior art of record fails to disclose a cerumen removal device in which a rotatable hollow collector head having a spiral ridge projecting inwardly is extendable out from a device body such that the collector head rotates during the extension, as recited in claims 183 and 198. 
Jubrail’981 teaches an ear cleaning tool in which a cleaning head 14 extends from a device body 30 but the rotation mechanism 23 is located in the tip 24 and therefore, the cleaning head is not rotatably extendable out of the device body, as required by the claims. 
The concept of rotatable extension of a tool out of a device is known: for example, Smith et al. (US Patent 6,258,064) teaches a hollow needle 16 that is rotatably extended from a handle 20 (see column 5, lines 63 to column 6, line 5). However, Smith’064 is directed towards an injector needle and not related to the field of cerumen removal devices. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        12 October 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771